Case 1:16-cv-00145-SPW-KLD Document 75 Filed 07/14/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

GIACOMETTO RANCH INC., et al.,
CV 16-145-BLG-SPW-KLD

Plaintiffs,
VS. ORDER

DENBURY ONSHORE LLC, et al.,

 

Defendants.

 

Plaintiffs have filed a Notice of Death (Lawrence Giacometto) (Doc. 74)
requesting that the name of the deceased party be stricken from the above-
captioned action and dismissed without prejudice. For good cause appearing,

IT IS HEREBY ORDERED that Lawrence Giacometto be DISMISSED
WITHOUT PREJUDICE from the above-captioned matter.

IT IS FURTHER ORDERED that Lawrence Giacometto be stricken from
the caption of this case.

The Clerk of Court is directed to notify the parties of the making of this
Order.

DATED this /Y” day of July, 2020.
SY" day

Luve— 6 tebhttin

SUSAN P. WATTERS
United States District Judge
